Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/341,590 filed on June 8, 2021.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Applicant’s claim for the benefit of PCT national stage application, filed under 35 U.S.C. 371, is acknowledged. 
Submitted Information Disclosure Statements (IDSs) comply with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.
Preliminary amendments to claims were filed on August 17, 2021. Claims 45-73 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 45 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,403,090 B2 (Patent ‘090). 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The claims in conflict simply differ in wordings and not in substance such that resolving the differences between claim 45 of the instant application and claim 1 of Patent ‘090, would have been obvious to a person of ordinary skill in the art because such differences as “reading device” in Patent ‘090 and “RFID” in the application do not amount to any substantial differences between the scope of the conflicting claims. This is demonstrated in the following table that shows conflicting claims side by side.

	
Application 17/341,590

Claim 1.  An inspection system comprising: an area on which a plurality of gaming chips is configured to be placed, each gaming chip of the plurality of gaming chips includes a radio frequency identification (RFID) tag; and an inspecting device that includes: a first sensing device, wherein the first sensing device is configured to acquire, by way of RFID, first gaming chip information from the plurality of gaming chips placed in the area; a second sensing device, wherein the second sensing device is configured to optically acquire second gaming chip information from the plurality of gaming chips determine the presence or absence of a gaming chip placed in the area, wherein second gaming chip information indicates the determined presence or absence of the gaming chip; and a processor, wherein the processor is configured to use the first gaming chip information acquired by the first sensing device and the second gaming chip information acquired determined by the second sensing device to determine a damage status of the plurality of gaming chips gaming chip placed in the area by combining (a) the first gaming chip information acquired by the first sensing device and (b) the second gaming chip information acquired determined by the second sensing device.

Patent ‘090

Claim 1.  An inspection system for inspecting a gaming chip having at least first gaming chip information and second gaming chip information, wherein the second gaming chip information is arranged on a side surface of the gaming chip in an optically readable form, the inspection system comprising: a case in which a plurality of gaming chips, including the gaming chip having the first gaming chip information and the second gaming chip information, can be contained in a stacked manner; and an inspecting device that is configured to inspect the gaming chip contained in the case, wherein the inspecting device includes: a first reading device that is configured to acquire the first gaming chip information of the gaming chip contained in the case; a second reading device that is configured to optically read the side surface of the gaming chip contained in the case and acquire the second gaming chip information; and a determining unit that is configured to use the first gaming chip information acquired by the first reading device and the second gaming chip information acquired by the second reading device to determine whether the plurality of gaming chips contained in the case are pass or fail by determining (a) an authenticity or damage of all the gaming chips contained in the case or (b) a respective number of gaming chips for each of a plurality of values.


	
Furthermore, claim 45 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,755,525 B2 (Patent ‘525). 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The claims in conflict simply differ in wordings and not in substance such that resolving the differences between claim 45 of the instant application and claim 1 of Patent ‘525, would have been obvious to a person of ordinary skill in the art for the same reasons as outlined in the above double patenting rejection. This is demonstrated in the following table that shows conflicting claims side by side.

	
Application 17/341,590

Claim 1.  An inspection system comprising: an area on which a plurality of gaming chips is configured to be placed, each gaming chip of the plurality of gaming chips includes a radio frequency identification (RFID) tag; and an inspecting device that includes: a first sensing device, wherein the first sensing device is configured to acquire, by way of RFID, first gaming chip information from the plurality of gaming chips placed in the area; a second sensing device, wherein the second sensing device is configured to optically acquire second gaming chip information from the plurality of gaming chips determine the presence or absence of a gaming chip placed in the area, wherein second gaming chip information indicates the determined presence or absence of the gaming chip; and a processor, wherein the processor is configured to use the first gaming chip information acquired by the first sensing device and the second gaming chip information acquired determined by the second sensing device to determine a damage status of the plurality of gaming chips gaming chip placed in the area by combining (a) the first gaming chip information acquired by the first sensing device and (b) the second gaming chip information acquired determined by the second sensing device.

Patent ‘525

Claim 1.  An inspection system comprising: an area in which can be placed in a stacked manner a plurality of gaming chips that each includes (a) respective first gaming chip information and (b) respective second gaming chip information arranged in an optically readable form on respective side surfaces of the gaming chips; a storage unit, wherein the storage unit is configured to store identification information of at least one of (a) the first gaming chip information and (b) the second gaming chip information of the plurality of gaming chips; and an inspecting device comprising: a first reading device, wherein the first reading device is configured to acquire the first gaming chip information of all of the gaming chip placed in the area; a second reading device, wherein the second reading device is configured to optically read the side surfaces of the gaming chips placed in the area and thereby acquire the second gaming chip information of the gaming chips placed in the area; and a determining unit, wherein the determining unit is configured to use the first gaming chip information acquired by the first reading device and the second gaming chip information acquired by the second reading device to determine an authenticity or damage status of all the gaming chips placed in the area by comparing (a) at least one of the first gaming chip information acquired by the first reading device and the second gaming chip information acquired by the second reading device with (b) the identification information stored in the storage unit.



Furthermore, claim 45 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,094,167 B2 (Patent ‘167). 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The claims in conflict simply differ in wordings and not in substance such that resolving the differences between claim 45 of the instant application and claim 1 of Patent ‘167, would have been obvious to a person of ordinary skill in the art for the same reasons as outlined in the above double patenting rejection. This is demonstrated in the following table that shows conflicting claims side by side. 

	
Application 17/341,590

Claim 1.  An inspection system comprising: an area on which a plurality of gaming chips is configured to be placed, each gaming chip of the plurality of gaming chips includes a radio frequency identification (RFID) tag; and an inspecting device that includes: a first sensing device, wherein the first sensing device is configured to acquire, by way of RFID, first gaming chip information from the plurality of gaming chips placed in the area; a second sensing device, wherein the second sensing device is configured to optically acquire second gaming chip information from the plurality of gaming chips determine the presence or absence of a gaming chip placed in the area, wherein second gaming chip information indicates the determined presence or absence of the gaming chip; and a processor, wherein the processor is configured to use the first gaming chip information acquired by the first sensing device and the second gaming chip information acquired determined by the second sensing device to determine a damage status of the plurality of gaming chips gaming chip placed in the area by combining (a) the first gaming chip information acquired by the first sensing device and (b) the second gaming chip information acquired determined by the second sensing device.

Patent ‘167

Claim 1.  An inspection system comprising: an area in which can be placed in a stacked manner a plurality of gaming chips that include (a) first gaming chip information and (b) second gaming chip information; and an inspecting device that includes: a first reader, wherein the first reader is configured to acquire the first gaming chip information of all of the gaming chips placed in the area; a second reader, wherein the second reader is configured to optically read the side surfaces of the gaming chips placed in the area; and a processor, wherein the processor is configured to use the first gaming chip information acquired by the first reader and the second gaming chip information acquired by the second reader to determine an authenticity or damage status of all of the gaming chips placed in the area by comparing (a) the first gaming chip information acquired by the first reader and (b) the second gaming chip information acquired by the second reader.



Applicant is respectfully advised that the prosecution of the instant application as to the merits over prior art is closed and the application would be in condition for allowance if the double patenting rejection is overcome. 

	Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Wu et al., US 20190316986 A1, discloses system for damage detection with self-powered wireless sensor.
Shayesteh, US 2007/0293303 A1, discloses system and method for gaming chip communication.
Miller et al., WO 2007/090267 A1, discloses multi-sensor system for counting an identification of objects in close proximity.
Miller et al., US 2007/0184898 A1, discloses high frequency identification of gamin chip counting.
Miller et al., US 2007/0184898 A1, discloses multi-sensor system for counting an identification of objects in close proximity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485